Citation Nr: 1547762	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-21 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) following a September 2014 Board decision finding that a claim of TDIU had been raised by the record, and an October 2014 supplemental statement of the case (SSOC) by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to a TDIU.  

The case was most recently remanded in June 2015 to schedule the Veteran for a hearing, as requested in a January 2015 statement.  The Veteran testified in a videoconference hearing before the undersigned in September 2015, and a transcript of the hearing has been associated with the Veteran's claims file.  
	

FINDING OF FACT

The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been granted service connection for posttraumatic stress disorder (PTSD) rated as 30 percent disabling from May 19, 2009, to July 5, 2012; as 50 percent disabling from July 6, 2012, to November 18, 2013; and as 70 percent disabling from November 19, 2013.  He is also service-connected for diabetes mellitus, type II, rated as 20 percent disabling.  The Veteran's combined disability rating is 80 percent. 

Given the 70 percent rating for PTSD from November 19, 2013, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked as a sales representative shortly after his discharge from service, as a carpenter until 2007, and as a truck driver until 2013.  Information on the Veteran's education reveals that he obtained his GED after his discharge from service, attended college for one year on a part-time basis, obtained a certificate in carpentry, and acquired a commercial driver's license (CDL).

At a November 2013 mental health VA examination, the Veteran stated he had been fired from his truck driving work due to his lack of focus and inability to meet the job requirements.  The VA examiner noted that the Veteran exhibited symptoms of anxiety, depression, and PTSD, as well as chronic sleep impairment and difficulty adapting to stressful circumstances, including work or a work-like setting.  Further, the examiner stated that the Veteran suffered from anxiety related to fear of driving in traffic and an inability to concentrate or focus.

During his September 2015 hearing, the Veteran explained that he had not submitted a new VA Form 21-8940 clarifying his employment history due to a misunderstanding with a county Veteran Service Officer (CVSO).  He testified that the VA treatment record noting that he was working as a truck driver in February 2014 was incorrect, and that he had last worked as a truck driver in October 2013.  He stated he had worked as an insurance sales representative shortly after service but was let go due to severe panic attacks.  He claimed he then worked as a carpenter until 2007, but that he had difficulties with his peers due to panic attacks and social anxiety.  He explained that he then obtained his CDL and worked as a truck driver for several companies until he was let go in October 2013.  He contended that his diabetes made it difficult for him to continue working as a truck driver, and that he had not worked since October 2013.  The Veteran testified that his educational background consisted of a GED, one year of college as a part-time student, carpenter certification and three years of apprenticeship, and acquisition of his CDL. 

Upon review of the record, the Board finds that entitlement to a TDIU is warranted.  As an initial matter, the Veteran explained at his September 2015 hearing that he failed to submit a new VA Form 21-8940 clarifying his employment history due to a misunderstanding with a CVSO.  The Board finds the Veteran's testimony to be credible.  The Board notes that the agency of original jurisdiction (AOJ) denied the Veteran's claim in October 2014 because the evidence of record showed that he was currently employed as a truck driver.  However, the Veteran testified that he last worked as a truck driver in October 2013, and has had no employment since that date.  Therefore, the Board concludes that the Veteran has not been employed as of October 2013. 

Further, the Board notes the November 2013 VA examiner reported that the Veteran suffered from panic attacks, social anxiety, difficulty concentrating and focusing, chronic sleep impairment, as well as anxiety related to fear of driving.  The Board finds that the examiner's conclusions corroborate the Veteran's testimony as to his difficulties in obtaining and maintaining employment due to his service-connected disabilities.  The Board acknowledges that the Veteran has worked in various trades in an attempt to remain employed, but that his panic attacks, social anxiety, and difficulty focusing have impaired his ability to maintain substantially gainful employment.  In addition, the Board finds that Veteran's worsening diabetes and lack of focus due to his PTSD prevent him from continuing his employment as a truck driver. 

Thus, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.



ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


